                  THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                CRIMINAL CASE NO. 1:17-cr-00035-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                                ORDER
                                )
ANGELA NAOMI HOWELL,            )
                                )
                   Defendant.   )
_______________________________ )

          THIS MATTER is before the Court on the Defendant’s “Motion for

Compassionate Relief Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)” [Doc. 29].

I.        BACKGROUND

          In December 2017, the Defendant Angela Naomi Howell was convicted

of two counts of possession with intent to distribute methamphetamine, in

violation of 21 U.S.C. § 841. She was sentenced to a total of 84 months’

imprisonment. [Doc. 20]. According to the Bureau of Prisons website, her

projected release date is March 23, 2025.1

          In May 2020, the Defendant moved for a reduction in her sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) due to the ongoing COVID-19



1    See https://www.bop.gov/inmateloc/ (last visited July 9, 2020).


         Case 1:17-cr-00035-MR-WCM Document 30 Filed 07/13/20 Page 1 of 6
pandemic. [Doc. 27]. The Court denied the Defendant’s motion without

prejudice due to her failure to submit a request for compassionate release to

the warden of her BOP facility or to otherwise exhaust her administrative

remedies. [Doc. 28]. The Defendant now renews her motion for a reduction

in her sentence. [Doc. 29]. Specifically, the Defendant argues that her

underlying health conditions place her at a higher risk for severe illness from

COVID-19, and that her particular vulnerability to the illness is an

extraordinary and compelling reason for an immediate sentence reduction to

time served. [Id.].

II.   DISCUSSION

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”       18 U.S.C. §

3582(c)(1)(A). The Defendant asserts in her motion that she submitted a

request for compassionate release to the warden of the facility where she is


                                      2



      Case 1:17-cr-00035-MR-WCM Document 30 Filed 07/13/20 Page 2 of 6
housed, but that the warden failed to respond within thirty (30) days of his

request. [Doc. 29 at 2]. As the Defendant appears to have exhausted her

administrative remedies, the Court will proceed to address the merits of her

motion.

      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                   See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)



2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that the policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well.

                                           3



      Case 1:17-cr-00035-MR-WCM Document 30 Filed 07/13/20 Page 3 of 6
factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      The application note to § 1B1.13 specifies the types of circumstances

that qualify as “extraordinary and compelling reasons.” As is pertinent here,

a defendant’s medical condition can qualify as a basis for relief if the

defendant is “suffering from a terminal illness,” such as “metastatic solid-

tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,

[or] advanced dementia,” U.S.S.G. § 1B1.13, cmt. n.1(A)(i). The defendant’s

medical condition can also qualify as an extraordinary and compelling reason

if the defendant is:

            (I) suffering from a serious physical or medical
            condition,

            (II) suffering from a serious functional or cognitive
            impairment, or

            (III) experiencing deteriorating physical or mental
            health because of the aging process, that
            substantially diminishes the ability of the defendant
            to provide self-care within the environment of a
            correctional facility and from which he or she is not
            expected to recover.

                                      4



     Case 1:17-cr-00035-MR-WCM Document 30 Filed 07/13/20 Page 4 of 6
U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

         Here, the Defendant asserts that her underlying health conditions—

namely, a history of smoking and obesity—place her at a higher risk for

severe illness resulting from COVID-19.3 The medical conditions identified

by the Defendant, however, do not constitute an extraordinary and

compelling reason to reduce the Defendant’s sentence. While the Court

does not intend to diminish the seriousness of the Defendant’s medical

conditions, the Defendant has failed to establish that these conditions are

not adequately addressed by her current medical treatment. Further, the

Defendant has not shown that any of these conditions are terminal or

substantially diminish her ability to provide self-care while in prison.

         Finally, the mere fact that the Defendant faces a potential risk of

contracting COVID-19 is not sufficient to justify her release. As the Court of

Appeals for the Third Circuit recently noted, “the mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering

BOP's statutory role, and its extensive and professional efforts to curtail the



3   The Defendant’s PSR identified no significant health conditions. [Doc. 18 at 14].

                                              5



        Case 1:17-cr-00035-MR-WCM Document 30 Filed 07/13/20 Page 5 of 6
virus's spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).4

This is especially true where, as here, the Defendant is housed at a facility

that to date has no confirmed cases among its inmate or staff population.5

         For all these reasons, the Court concludes that the Defendant has

failed to establish an “extraordinary and compelling reason” for a sentence

reduction under § 3582(c)(A)(1)(i).

         For all these reasons, the Defendant’s motion for a sentence reduction

is denied.

         IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Compassionate Relief Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)” [Doc. 29] is

DENIED.

         IT IS SO ORDERED.


                             Signed: July 13, 2020




4See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
PM), https://www.bop.gov/resources/news/20200313_covid19.jsp.

5   See https://www.bop.gov/coronavirus (last visited July 9, 2020).

                                                 6



        Case 1:17-cr-00035-MR-WCM Document 30 Filed 07/13/20 Page 6 of 6
